Weaver, J.
(dissenting). In my judgment the case was clearly one for a jury. There is no showing or claim that the alleged forged note had been purchased or received by the bank from a third person in ignorance of its true character. On the contrary, the, circumstances are such as indicate, that, if forged, the note was fabricated in the bank by its cashier. So far as appears, the bank never parted with any money or thing of value in consideration for the paper. There is therefore no room for an estoppel against defendants to plead want of consideration for the note in suit, or to claim the benefit of an alleged ratification. It is true that the defendant’s statement of the matters of his defense is not such as appeals very strongly to one’s confidence. It seems unnatural, though not necessarily incredible, and as jurors we might well refuse to give it credit; and. I fear that *182this • feature of the ease is now leading the court to announce propositions of law which we shall hesitate to affirm when confronted with them in the future. In all ordinary cases at law the credibility of witnesses and the weight of their testimony is for the jury alone.
I thihk the district court erred in directing a verdict.